DETAILED ACTION
Status of Claims
1.	This is a Final  office action in response to communication received on June 20, 2022. Claims 1-2, 4-8, 10, 12-15, and 21-28 are pending and examined herein. Claims 7-8, 10, and 12-15 are withdrawn from consideration in view of the written restriction of record 4/18/2022 (incorporated herein by reference) which is being made final for the reasons already noted in the restriction itself and based on the Examiner's rebuttal as set forth below in the Response to Applicant's Arguments section of this office action. Claims 3, 9, 11, and 16-20 are canceled. Claims 21-28 are new. 
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-2, 4-6 and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-2, 4-6 are a method; and claims 21-28 are a system. Thus, each claim 1-2, 4-6 and 21-28, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

(I) An abstract idea as recited per claims 1-2, 4-6 and 21-28 based on the abstract recitation [i.e. recitation with the exception of additional elements as noted and analyzed under step 2A prong two and step 2B inquiries below, i.e. under step 2A prong one the Examiner considered claim recitation other than the additional elements (which once again are expressly noted below) to be the abstract recitation] (II) is that of evaluating user profile comprising user data via multiple models to generate a tailored or personalized experience by providing targeted content which is certain methods of organizing human activity such as by carrying out commercial interactions e.g. advertising, marketing or sales activities or behaviors - see MPEP 2106.04(a)(2) II. A-C; and is implemented using mathematical concepts mathematical relationships, mathematical formulas or equations, mathematical calculations - see MPEP 2106.04(a)(2) I. A-C. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C and for instance note as-filed spec. paras. [0003] and [0060]-[0062].
	The phrase "Mathematical concepts" applies to mathematical relationships, mathematical formulas or equations, mathematical calculations. Further, see MPEP 2106.04(a)(2) I. A-C. See recitation of models in the claims and as-filed specification para. [0041] note "As used herein, the term "machine learning model" refers to a model that utilizes algorithms to learn from, and make predictions on, known data by analyzing the known data to learn and generate outputs that reflect patterns and attributes of the known data."
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-2, 4-6 and 21-28 at least are a computer, machine learning models, interface, computing device(s), digital environment to present digital content comprising at least one of an image, a video, text, or audio ; and a system comprising a memory component; and a processing device coupled to the memory component, the processing device to perform operations. 
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computer components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, for instance see at least figs. 1, 4, and 24 and their associated disclosure; as-filed spec. paras. [0041], [0051], [0064], and [0077]; and also note Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here computer, storage, and client device having interface and display is contemplated to be utilized as generic system computing devices]. Further, the abstract idea is generally linked to a field of use e.g. machine learning, and/or technological environments e.g. digital and network based communication environment to facilitate data transmission , e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Thus, the process is similar to collecting information (user's profile comprising behavior information), analyzing it (using machine learning models), and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored digital content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent) and the abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic processor executing machine learning models to provide personalized marketing content such as digital content, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a field of use e.g. machine learning, and/or technological environment such as digital and network based communication environment (see MPEP 2106.05(h)). 
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above. Thus, the abstract idea of evaluating user profile comprising user data via multiple models to generate a tailored or personalized experience by providing targeted content (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-2, 4-6 and 21-28, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of evaluating user profile comprising user data via multiple models to generate a tailored or personalized experience by providing targeted content - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as pre-solution activity of data gathering and post-solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows: (i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and (ii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here as a post solution promotions are communicated or displayed to user on an interface].
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the following additional elements would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements, particularly technique to use plurality of machine learning models and formatting to evaluate user data, when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows: (i) Pub. No.: US20130304676A1 see [0054]-[0058]; (ii) Pub. No.: US20100076850 see [0024], [0030], [0075]; (iii) Pub. No.: US20170262770 [0004]; [0007]; (iv) US20190205402 note [0024]; (v) Pub. No.: 2020/0089650 "The process of putting together the data in this optimal format is known in the industry as feature transformation ."; (vi) NPL: Diana et al., "Machine-Learning Methods for Insurance Applications", 2019, https://www.soa.org/globalassets/assets/files/resources/research-report/2019/machine-learning-methods.pdf  - see section on "Boosting and Gradient Boosting" note "Boosting is an alternative method for building an ensemble of models. Unlike bagging, which fits models to new data sets created by resampling the original data set, boosting works sequentially and fits a model based on the output from the previous models."; and (viii) Xristica, "What is the difference between Bagging and Boosting?" 04/20/2016, QuantDare, https://quantdare.com/what-is-the-difference-between-bagging-and-boosting.


	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 1-2, 4-5, and 24-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahuja et al. (Pub. No.: US 2019/0108209) referred to hereinafter as Ahuja, in view of Mishra et al. (Patent No.: US 10,733,515) referred to hereinafter as Mishra.
	As per claims 1 and 21, Ahuja discloses
- as per claim 1, a method comprising: 
- as per claim 21, a system comprising: a memory component; and a processing device coupled to the memory component, the processing device to perform operations
- as per claim limitations of claims 1 and 21, Ahuja discloses (a) receiving, at a user interface of a processing device, user input identifying a unique user profile (see [0038]); 

(b) Ahuja discloses ascertaining, by the computing device, profile information associated with the unique user profile, the profile information being specific to the unique user profile and distinguishing the unique user profile from other user profiles (see [0038]); 

(c) Ahuja discloses automatically identifying, by the processing device, a first trained machine learning model that is useable to generate an output using the profile information (see[0038]; [0041]) and additional information not described by the profile information based on metadata associated with the first trained machine learning model (see [0039]; [0042]; [0074]); 

(d) Ahuja discloses determining, by the processing device, a second trained machine learning model that is useable [...] (see [0039]; [0042]; [0072]-[0075])
(f) generating, by the processing device, the output by combining the profile information […] to the first trained machine learning model (see [0038]; [0041]-[0042]).
	Ahuja suggests second machine learning model per limitations (d*), (e), and (f) below, however generates an indication regarding what additional information should be obtained from the user instead of generating it an automated manner via second machine learning model, see at least Ahuja [0039]; [0042]; [0072]-[0075], accordingly Ahuja expressly does not teach, nevertheless Mishra teaches (d*) […] to generate the additional information given an input consisting the profile information (see Abstract; col 9 lines 12-24 and lines 36-46); (e) generating, by the processing device, generating, by the computing processing device, the additional information by providing the profile information as input to the second trained machine learning model independent of data external to the profile information (see Abstract; col 9 lines 12-24 and lines 36-46); and (f*) […] and the additional information as an input […] (see Abstract; col 9 lines 46-56; col 10 lines 17-19).  
	Therefore (as it applies to limitations (c*), (d), and (e) above) it would be obvious to a PHOSITA before the effective filling date of the invention to modify Ahuja’s foregoing suggestion in view of Mishra’s teachings pertaining to imputing additional information using user’s profile information via a machine learning model. Motivation to modify would be to incorporate Mishra’s teachings which would not only convey importance of adding missing information to a user via a second machine learning model, see Ahuja [0042], but also actually generate missing values and improve prediction of missing values in dataset, such as user profile, by applying imputation using known user profile information as input in a machine learning model to achieve a high degree of accuracy to improve accuracy of the first machine learning model by using the generated imputed values generated via second machine learning model as input, see at least Mishra Abstract, col 10 lines 46-56, and col 11 lines 6-30.
	As per claims 2 and 24, Ahuja in view of Mishra teaches the claim limitations of claims 1 and 21 respectively. Ahuja teaches wherein the unique user profile comprises information describing a user's activity at a single computing device or across a group of two or more computing devices (see Fig. 2 note “218” “222”; [0027]; [0029]; [0037]; [0046]).  
	As per claims 4 and 25, Ahuja in view of Mishra teaches the claim limitations of claims 1 and 25 respectively. Ahuja teaches wherein the output includes information describing digital content that is likely of interest to the at least one unique user profile, the digital content comprising at least one of an image, a video, text, or audio (see [0020]; [0031]-[0032]; [0068]).  
	As per claim 5, Ahuja in view of Sharma teaches the claim limitations of claims 1. Ahuja teaches further comprising generating a user experience that includes the digital content (see [0020]; [0075]).  
4.	Claims 6 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahuja in view of Sharma, in view of Subramanian et al. (Pub. No.: US 2018/0075357) referred to hereinafter as Subramanian.
As per claims 6 and 26, Ahuja in view of Mishra teaches the claim limitations of claims 1 and  21 respectively. Ahuja suggests, see Fig. 2; [0037]-[0039] - which is automated e.g. per Ahuja ingestion platform 300 for instance see [0038] note “ingestion platform 300 uses the current context to determine appropriate machine learned  models for the context.”, and Mishra suggests see Abstract and col. 9, however Ahuja in view of Mishra expressly does not teach, nevertheless Subramanian teaches further comprising displaying, at the user interface, at least one target outcome and receiving a selection of one of the at least one target outcome, wherein automatically identifying the first machine learning model is performed based on the selected target outcome (see [0033]; [0040]; [0043]; [0107]-[0111]; [0115]).  
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Ahuja in view of Mishra’s foregoing suggestions pertaining to analyzing user’s behavioral data comprising imputation process using machine learning models in view of Subramanian’s teachings allowing user to make selection(s) regarding objective or outcome to be solved via machine learning models. Motivation to modify would be to provide user mechanism to make one or more selections to define the objective to be solved and automating the deployment of recommended and one or more machine learning model(s) selected by the user, which would be utilized to build multiple machine learning model(s) even for larger dataset with improved accuracy, efficiency and with very little or no human effort, see at least Subramanian [0033].
5. 	Claims 22-23 and 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahuja in view of Mishra, in view of Chan et al. (Pub. No.: US 2017/0124486) referred to hereinafter as Chan.
	As per claims 27 and 22, Ahuja in view of Mishra teaches the claim limitations of claims 1 and  21 respectively. Ahuja suggests, see [0058], Mishra suggests see Abstract and col. 9, however Ahuja in view of Mishra expressly does not teach further comprising: displaying at least one tunable parameter for the first trained machine learning model; and receiving user input specifying a value for the at least one tunable parameter for the first trained machine learning model, wherein generating the output comprises applying the value for the at least one tunable parameter to the first trained machine learning model. 
	Chan teaches comprising: displaying at least one tunable parameter for the first trained machine learning model; and receiving user input specifying a value for the at least one tunable parameter for the first trained machine learning model, wherein generating the output comprises applying the value for the at least one tunable parameter to the first trained machine learning model (see [0061]; [0065]; [0067]-[0069]; [0118]; [0197]-[0204]).
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Ahuja and Mishra's foregoing suggestion in view of Chan's foregoing teachings with motivation to allow user to select one more tunable parameters based on which the machine learning model will be executed and will allow one to evaluate and assess performance of the model using different tunable parameters, see at least [0069].
	As per claims 28 and 23Ahuja in view of Mishra and Chan teaches the claim limitations of claims 1 and  22 respectively. Ahuja suggests, see  wherein the at least one
tunable parameter comprises a threshold confidence level for an accuracy of the
output generated by the first trained machine learning model (see [0055]; [0088]; [0063]-[0069]; [0094]-[0097]; [0105]; [0125]).
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Ahuja and Mishra's foregoing suggestion in view of Chan's foregoing teachings with motivation to allow user to select one more tunable parameters based on which the machine learning model will be executed and will allow one to evaluate and assess performance of the model using different tunable parameters in a measurable way using scores, see at least [0094]-[0097].
Response to Applicant's Arguments
6.	Regarding "Restriction Requirement" Applicant’s election with traverse of claims 1, 2, 4-6 and 21-28 in the reply filed on 6/20/2022 is acknowledged. The traversal is on the ground(s) that see pages 10-11 of the response filed 6/20/2022 note "the Office has already examined claims 7, 8, 10, and 12-15 (of Group II) together with claims 1, 2, and 4-6 (of Group I)." This is not found persuasive because (a) the Applicant does not deny the distinct nature of the two inventions rather argues that office has examined the original broad claims, however in making such argument the Applicant ignores that the claims as filed, which were distinct and although presented a search burden to the Examiner initially, however given their breadth the Examiner opted to Examine the originally filed distinct, but broad claims, (b) but the Applicant proposed to be amend the claims significantly on 03/14/2022 and in view of compact prosecution the Examiner made a proper restriction requirement based on the significant claim amendments that were being proposed by the Applicant, which clearly on its face establishes, contrary to the Applicant's assertion that a prima facie case has not established regarding the search burden aspect, the increase in search burden due to introduction of additional features in the claim. Thus, these significant amendments which increases the search burden immensely, as established in the written description requirement, would not only require two different search strategies for two distinct inventions which are not only classified in additional different areas as noted per the classification symbols, because additional features are now being claimed by the Applicant in view of filed claim amendments, but would also require different NPL searches as established in the written restriction. Accordingly, the requirement is still deemed proper and is therefore made FINAL.
	Regarding “§ 101 Rejection” the Applicant particularly argues as follows:

(A) “Step 2A, Prong 1” on pages 12-15 of 24 of the response filed  6/20/2022 by noting “Applicant respectfully submits that the recited features, as amended, do not fall within an enumerated group of abstract ideas”; and “Applicant respectfully submits,
however, that "providing targeted content" is not recited in claim 1.
Consequently, the Office has failed to identify specific limitations in claim
1 that relate to commercial or legal interactions, broadly, or contracts, legal
obligations, marketing or sales activities or behaviors, or business relations,
specifically, as is required by the MPEP (MPEP § 2106.04(a)).
Accordingly, the Office has failed to satisfy the burden of "identifying the recites an abstract idea" (Id.). For at least this reason, claim 1 is patent eligible under Step 2A, Prong One.”
Examiner’s response: Contrary to the Applicant’s assertion (i) the Examiner had previously noted what abstract claim recitation invokes the abstract groupings, as previously noted “abstract idea as described per the abstract claim recitation (the Examiner explicitly notes additional elements as evaluated per step 2A prong two and under step 2B as follows, and it is understood that claim recitation other than the additional elements is considered abstract recitation)” and as now noted “An abstract idea as recited per claims 1-2, 4-6 and 21-28 based on the abstract recitation [i.e. recitation with the exception of additional elements as noted and analyzed under step 2A prong two and step 2B inquiries below, i.e. under step 2A prong one the Examiner considered claim recitation other than the additional elements (which once again are expressly noted below) to be the abstract recitation] (II) is that of evaluating user profile comprising user data via multiple models to generate a tailored or personalized experience by providing targeted content which is certain methods of organizing human activity such as by carrying out commercial interactions e.g. advertising, marketing or sales activities or behaviors - see MPEP 2106.04(a)(2) II. A-C; and is implemented using mathematical concepts mathematical relationships, mathematical formulas or equations, mathematical calculations - see MPEP 2106.04(a)(2) I. A-C. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C and for instance note as-filed spec. paras. [0003] and [0060]-[0062].
	The phrase "Mathematical concepts" applies to mathematical relationships, mathematical formulas or equations, mathematical calculations. Further, see MPEP 2106.04(a)(2) I. A-C. See recitation of models in the claims and as-filed specification para. [0041] note "As used herein, the term "machine learning model" refers to a model that utilizes algorithms to learn from, and make predictions on, known data by analyzing the known data to learn and generate outputs that reflect patterns and attributes of the known data."
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.”
	(ii) The Applicant is also reminded “In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."” Thus argument “providing targeted content” is not recited is unpersuasive. 
	(iii) Furthermore, even under 101, the claims must be given their broadest reasonable interpretation in  light of the as-filed specification in making the arguments against prong one, it appears the Applicant has ignored their own as-filed specification, once again note as follows:
“The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C and for instance note as-filed spec. paras. [0003] and [0060]-[0062].” And, for instance also appears to ignore their own, at least original claim 4.
	“The phrase "Mathematical concepts" applies to mathematical relationships, mathematical formulas or equations, mathematical calculations. Further, see MPEP 2106.04(a)(2) I. A-C. See recitation of models in the claims and as-filed specification para. [0041] note "As used herein, the term "machine learning model" refers to a model that utilizes algorithms to learn from, and make predictions on, known data by analyzing the known data to learn and generate outputs that reflect patterns and attributes of the known data."”
Therefore based on points (i)-(iii) the Applicants Arguments against prong one is unpersuasive.
(B) “Step 2A, Prong 2” on pages 16-17 of 24 of the response filed  6/20/2022 by noting “Applicant also submits that even if claim 1 was to be considered abstract, this claim remains patent-eligible under the second prong as reciting a practical application.”; notes two limitations in particular; and concludes “Consequently, claim 1 clearly addresses the digitally-rooted challenge of generating additional information that is needed by a first trained machine learning model to generate an output and generating the additional information using a second trained machine learning model. These features of claim 1 simply cannot be performed by humans without the computing technology recited in the claim. As such, the features of claim 1 are analogous to DDR Holdings v. Hotels.com, 773) F.3d 1245, 1257 (Fed. Cir. 2014) (hereinafter "DDR"), in which the Court explains that claimed solutions that are based in computer technology to solve specific problems in the realm of computer technology are patent eligible.”

	Examiner’s response: The Examiner respectfully disagrees with such assertions and finds no correlation with the facts of the instant application and DDR. Moreover, as explained the abstract idea is simply being executed as “apply it” instructions and being generally linked to technical environments or field of use such as operating digitally and using machine learning models claimed at a high level of generality to perform the evaluation aspect in a process similar to note “Thus, the process is similar to collecting information (user's profile comprising behavior information), analyzing it (using machine learning models), and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored digital content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent) and the abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic processor executing machine learning models to provide personalized marketing content such as digital content, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a field of use e.g. machine learning, and/or technological environment such as digital and network based communication environment (see MPEP 2106.05(h))” – as explained in step 2A prong two analysis.
	Thus, “Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above. Thus, the abstract idea of evaluating user profile comprising user data via multiple models to generate a tailored or personalized experience by providing targeted content (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.”
(C) “Step 2B” on page 17 of 24 of the response filed  6/20/2022 by noting “Applicant submits that even assuming arguendo that claim 1 is directed to a judicial exception, which it is not, claim 1 remains patent eligible because the recited features include an inventive concept.” 
Examiner’s response: However, the Examiner respectfully disagrees with such conclusory assertion and maintains the analysis as set forth under step 2B, that upon consideration of additional elements both individually and in combination, they fail to set forth any additional element that can be considered as significantly more.
Regarding “Claim Rejections” the Applicant argues in view of filed claim amendments on pages 17-24 of 24 in the response filed 6/20/2022 as follows “Claim 1 stands rejected under § 103 over the combination of Ahuja and Sharma. It is respectfully submitted that neither the cited portions of Ahuja and Sharma, nor elsewhere in the references, discloses, teaches, or suggests the subject matter of claim 1 as amended” however these arguments are moot in view of new grounds of rejections necessitated by claim amendments, note Sharma has been replaced with Mishra in view of filed claim amendments. Accordingly, note the prior art based rejection as updated in view of filed claim amendments.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note as follows:
	(i) US20040030667A1 " the system preprocesses the subsequently generated time-series sensor data to fill in missing values with corresponding imputed values prior to using the prognostic inferential model to generate the estimated values for the subsequently generated time-series sensor data" - which is generally relevant to the inventive concept.
	(ii) US-20180075357-A1 see Abstract - which is generally relevant to the inventive concept.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Primary Examiner, Art Unit 3688